Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 02/17/2018.

Response to Printer Query
This is in response to Printer Query form submitted on 04/09/2021. The examiner’s amendment with regards to Claim 23 was previously presented without proper amendment with markings to show changes been corrected. Thus the examiner’s amendment with regards to Claim 23 has been corrected with proper amendment with markings to show changes has been presented as below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew E. Healey (75,412) on 02/25/2021.
The presented Claim 23 has been amended as follows: 
a timer, a voltage monitoring module, a cell monitoring module, and a cell balancing control module of the apparatus in connection with the following: 
record a time stamp T1(Cell A) at which the monitored voltage of a first cell, cell A, leading the charging reaches a first voltage V1(cell A) set to be in a second stage of charge near top of charge as a rate of change of monitored voltage measurably increases; 
record a time stamp T1(Cell B) at which the monitored voltage of the cell B following the charging reaches the first voltage VI (Cell A); 
record a time stamp T2(Cell A) at which the monitored voltage of the leading cell A reaches a second voltage V2(Cell A) set to be substantially at a deemed top of charge; 
record a monitored voltage V2(Cell B) of the following cell B at T,2(Cell A); and 
determine, based on at least T1(Cell A), T1(Cell B), V2(Cell A) and V2(Cell B), a metric indicative of a relative capacity difference between cell A and cell B.

Allowable Subject Matter
Claims 1-30 are allowed. 
The examiner’s statement of reasons for allowance remains same as set forth in Office Action mailed on 04/02/2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859